DETAILED ACTION

Status of Claims
Claims 1-30 are pending.  Of the pending claims, claims 1-14 and 18-30 are presented for examination on the merits, and claims 15-17 are withdrawn from examination.
Claims 24 and 28 are currently amended.

Status of Previous Objection(s) to the Specification
The previous objection to the specification is withdrawn in view of the amendment to the specification filed on 03/08/2021.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 24 and 28 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to the claims.
The previous rejection of claim 28 under 35 U.S.C. § 112(d) is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11, 13, 14, 18-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,350,407 (B1) or WO 99/56898 (A1) to Sakata et al. (“Sakata”) in view of US 2011/0314964 (A1) to Ishigami et al. (“Ishigami”).
(NOTE: Unless otherwise noted, all citations to Sakata in this Office action will refer to the US ‘407 document.  It is noted that US ‘407 refers to tables that summarize some process parameters and properties of the disclosed examples.  See, for example, col. 26, line 67.  Even though these tables are found in the original file wrapper of the application, the tables were not published in the patent document.  WO ‘898, the WIPO equivalent of US ‘407, contains those tables and will be referred to where needed in this Office action.)  
Regarding claims 1, 5, 8, 9, 20, 21, 25, and 26, Sakata discloses a method manufacturing a sintered compact from powdered metal (powder metallurgical production).  Abstract; col. 1, lines 6-12.  The powdered metal can be Ti or alloys thereof.  Col. 7, lines 55-60; col. 30, lines 64-65.  The sintered compact can be used in the manufacturing of components.  Col. 50, lines 5-14.  
In an embodiment, the method includes the following steps: (1) providing a Ti or Ti alloy powder (col. 7, lines 55-61); (2) producing a green body (col. 7, lines 39-43); (3) pressing (compacting) the green body (col. 8, lines 65-67; col. 9, lines 1-19); and (4) sintering the green body (col. 10, lines 29-32). 
Sintering reduces porosity, thereby further densifying and compacting the body.  Col. 10, lines 33-37.  A sintering can take place at a temperature of about 900oC to 1350oC for Ti or Ti-base alloys.  Col. 10, lines 41-44.  Sintering can take place under vacuum (reduced pressure) or in a range of from 1 torr to 760 torr (col. 11, lines 5-8), 
The mean particle size is smaller than 50 µm.  Col. 8, lines 7-11.  An example Ti powder mean particle size is 6 µm.  Col. 30, lines 64-65.  Because the grain size cannot exceed the size of the particle itself, the grain size of the particles of Sakata would be at most 50 µm or 6 µm in the case of the example particle size.
Sakata is silent regarding how the particle size is measured.
Ishigami, directed to sintered bodies made from powder metal, discloses Ti alloys powders measured by laser diffraction.  Para. [0148].  Laser diffraction enables the measurement of powder size distribution.  Para. [0148], Table 1.  It would have been obvious to one of ordinary skill in the art to have used a laser diffraction method, such as ATSM B822-10, to measure the particles sizes in the powder of Sakata because it permits the user to determine the variation the particle sizes within a powder.  
Regarding claim 2, Sakata teaches a mean particles size and is silent regarding the maximum particle (grain) size of the metal powder.  Ishigami teaches that a uniform particle size is desirable because it prevents the generation of pores in the sintered body, thereby making it possible to improve the density.  Para. [0056].  Thus, it would have been obvious to have made the particles of Sakata deviate a small amount, if at all, from the mean particle size, such as ensuring that no particle exceeds 6 µm (no grain exceeds 6 µm in size), because uniform particles facilitates the production of a denser sintered body.
Regarding claims 3 and 18, Sakata teaches a sintering vacuum of 1x10-2 torr or lower (1.3x10-2
Regarding claims 4 and 19, Sakata teaches sintering at a pressure of 1-760 torr (1.33-1013 mbar) under argon gas.  Col. 11, lines 5-8.
Regarding claims 6, 7, 22-24, and 30, Sakata teaches a sintering time of 0.5 to 8 hours.  Col. 10, lines 65-67.
Regarding claims 11, 27, and 28, Sakata discloses examples in which Ti powder is sintered to achieve a density of 98.8% (Example 10c) or 99.1% (Example 11c).  Col. 31, lines 50-61.  WO ‘898 – Table 8. 
Regarding claims 13 and 14, Sakata does not teach a thermal treatment after sintering.  Ishigami teaches applying hot isostatic pressing (HIP) after sintering in order to further additionally increase the density of the sintered body.  Para. [0138].  It would have been obvious to one of ordinary skill in the art to have HIPped the sintered body of Sakata because the additional HIPping treatment would further drive out any residual porosity in the sintered compact.

Claims 10, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Ishigami, as applied to claim 1 above, and further in view of US 2009/0314246 (A1) to Martino (“Martino”).
Regarding claim 10, Sakata teaches that the sintering temperature can be varied to as low as about 900oC for Ti and Ti alloys.  Col. 10, lines 41-43.  Sakata is not specific as to particular Ti and Ti alloys.
Martino, directed to a method of making a titanium connecting rod, teaches sintering various Ti alloys, such as Ti-6Al-4V, at temperatures as low as 1400oF (760oC) (para. [0019], [0024]), which is less than the β-transition temperature of the alloy.  
Regarding claims 12 and 29, Sakata teaches that the sintering temperature can be varied to as low as about 900oC for Ti and Ti alloys.  Col. 10, lines 41-43.  Sakata is silent regarding sintered body density at low temperatures.  Martino teaches producing a sintered body with a density as high as 90-100% density at a sintering temperature of 1400-2200oF (760-1204oC).  Para. [0044], [0045].  Thus, there is an expectation that the lower temperatures of the temperature range of Sakata are capable of producing a high-density sintered compact.
Further regarding claims 12 and 29, Sakata does not teach an additional pressure step, optionally with temperature, after sintering.  Ishigami teaches applying hot isostatic pressing (HIP) after sintering in order to further additionally increase the density of the sintered body.  Para. [0138].  It would have been obvious to one of ordinary skill in the art to have HIPped the sintered body of Sakata because the additional HIPping treatment would further drive out any residual porosity in the sintered compact. 

Response to Arguments
As an initial matter, withdrawn claims 15-17 were erroneously included in the rejection heading in the previous Office action at paragraph 18.  The examiner notes that a correction was made to reflect the correct heading at paragraph 7 of this action.  The substance of the body of the rejection is unchanged.
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not presume or postulate that the particles in Sakata were measured by laser diffraction according to ASTM B822-10 because Sakata does not identify its method of measuring particle size.  Applicant states that it is not easy to determine particle size, that the results of particle size differ depending on the measurement method, and that one of ordinary skill in the art would determine measurement method before determining particle size measurement.
In response, the examiner agrees with applicant that Sakata is silent regarding the particular technique used to measure particle size.  However, Sakata’s silence on this aspect is not equivalent to concluding that Sakata does not use a laser diffraction technique to measure particle size, as applicant seems to suggest.  The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge.  MPEP § 2141(II).  In the instant case, Ishigami, which is also directed to sintered titanium alloys, discloses laser diffraction as a technique for measuring particle 
With respect to the argument that it is extremely unlikely that a person of ordinary skill in the art would postulate using laser diffraction according to ASTM B822-10, it is noted that laser diffraction measurement is widely used for many different kinds of particles across many different industries, with the standard being ASTM B822-10.  See p. 462 – Section 2.2 of the J. Research of the National Institute of Standards and Technology.  Thus, this method of measurement would be more likely, not less or extremely likely, to be used to measure particle size.
Applicant argues that Sakata does not teach keeping the maximum sintering temperature to 1100oC.  Applicant states that the sintering temperature is 1150oC, which exceeds the claimed range, for particles having a size of 6 µm; therefore, Sakata does not disclose the invention as claimed.
In response, disclosed examples or preferred embodiments are not evidence of teaching away from broader disclosures in the prior art.  See MPEP § 2123(II).  The fact that Sakata teaches an embodiment where the sintering temperature exceeds the claimed temperature does not negate the broader range disclosed elsewhere in the patent document.
Furthermore, Sakata teaches that the sintering temperature for Ti or Ti-base alloys can vary between about 900oC to about 1350oC but that sintering temperatures can be changed (increased or decreased), if desired.  Col. 10, 41-43, 61-64.  This oC (col. 31, lines 50-54), which falls within the ranges in claim 1.
Applicant argues that the present invention is distinguished from Sakata because the instant invention does not require isotropic pressing at all and that high density can be obtained without any additional pressing step, whereas Sakata requires a complex and multi-stage approach.
In response, the argument is not commensurate in scope with the claimed invention.  Claim 1 makes no restriction regarding the absence of an isotropic pressing step, and claims 12, 14, and 29 do permit the execution of additional pressing steps.  Therefore, the claims are not distinguished from Sakata.

Pertinent Prior Art
The prior art below is made of record and is considered pertinent to applicant's disclosure:
Slotwinski et al. (J. Res. NIST, Vol. 119, 2014) disclose that laser diffraction is widely used in many different industries to measure particle size.  A standard is ASTM B822-10.  Page 462 – section 2.2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 11, 2021